Exhibit 12(a) General Electric Company Computation of Ratio of Earnings to Fixed Charges Nine months ended September 30, 2009 (Dollars in millions) (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 7,606 Plus: Interest and other financial charges included in expense(b) 14,302 One-third of rental expense(c) 437 Adjusted “earnings” $ 22,345 Fixed Charges: Interest and other financial charges included in expense(b) $ 14,302 Interest capitalized 32 One-third of rental expense(c) 437 Total fixed charges $ 14,771 Ratio of earnings to fixed charges 1.51 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
